                                          Case 4:18-cv-07569-HSG Document 53 Filed 07/16/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KYUNG JONES,                                       Case No. 18-cv-07569-HSG
                                   8                    Plaintiff,                          ORDER APPOINTING COUNSEL
                                   9               v.

                                  10     MEGAN J. BRENNAN,
                                  11                    Defendant.

                                  12          Because the plaintiff has requested and is in need of counsel to assist them in this matter
Northern District of California
 United States District Court




                                  13   and a volunteer attorney is willing to be appointed to undertake this representation at the request of
                                  14   the Federal Pro Bono Project, Aaron Silberman (CB# 161021; asilberman@rjo.com) and Joshua
                                  15   Deitz (CB# 267454; rjdeitz@rjo.com) of Rogers Joseph O’Donnell, 311 California Street, San
                                  16   Francisco California, (415) 956-2828, are hereby appointed as counsel for Ms. Jones in this
                                  17   matter. The scope of this referral shall be for:
                                  18                        all purposes for the duration of the case
                                  19                        the limited purpose of representing the litigant in the course of
                                                                  mediation
                                  20
                                                                  early neutral evaluation
                                  21                              settlement conference
                                  22                              briefing     and hearing on the following motion (e.g., motion for
                                                            summary judgment or motion to dismiss):
                                  23                              discovery as follows:
                                  24                        __________________________________________________________
                                                                  other:
                                  25                        __________________________________________________________
                                  26          //
                                  27          //
                                  28          //
                                          Case 4:18-cv-07569-HSG Document 53 Filed 07/16/20 Page 2 of 2




                                   1          All proceedings in this action are hereby stayed until four weeks from the date of this

                                   2   order. Counsel shall be familiar with General Order No. 25 posted on the Court’s website.

                                   3

                                   4

                                   5          IT IS SO ORDERED.

                                   6   Dated: 7/16/2020

                                   7                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   8                                                   United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
